Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 07/19/2021. Claims 20 and 21 have been amended. Claims 3, 16, and 19 have been canceled. Claims 1-2, 4-15, 17-18, and 20-21 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Miao Liu (Reg. No.: 72,463) on 10/14/2021 at 202-408-4000.

In claims:

Please replace claims 1, 6, 8, 15, and 17 with the amended claims 1, 6, 8, 15, and 17. 
Claims 5, 7, and 21 canceled.







Amendments to the Claims:

1.	(Proposed Amendment)  A computer-implemented method for data traversal, the method comprising:
parsing a smart contract provided for execution on a blockchain to obtain one or more key-value pairs specified in the smart contract; and
facilitating traversal of the one or more key-value pairs obtained from the smart contract, wherein the facilitating comprises:
indexing one or more original keys specified in the one or more key-value pairs obtained from the smart contract to generate an index, the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract to enable retrieval of the one or more original keys specified in the one or more key-value pairs obtained from the smart contract using the identifier of the smart contract;
recording one or more characteristics of the index on the blockchain, the one or more characteristics of the index comprise a hash value of the index; and 
retrieving at least one value specified in the one or more key-value pairs based on the index.

5.	(Propose to Cancel)  

6.	(Proposed Amendment)  The method of claim [[5]] 1, wherein the one or more characteristics of the index comprise a number of data records recorded in the index.

7.	(Propose to Cancel)  

8.	(Proposed Amendment)  The method of claim [[5]] 1, further comprising:
determining whether a plurality of nodes maintaining the blockchain are in an agreement with respect to the one or more characteristics of the index. 

15.	(Proposed Amendment)  A device for data traversal, comprising:
one or more processors; and 
one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors, wherein the one or more processors are configured to:
parse a smart contract provided for execution on a blockchain to obtain one or more key-value pairs specified in the smart contract; and 
facilitate traversal of the one or more key-value pairs obtained from the smart contract, wherein in facilitating the traversal, the one or more processors are further configured to:
index one or more original keys specified in the one or more key-value pairs obtained from the smart contract to generate an index, the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract to enable retrieval of the one or more original keys specified in the one or more key-value pairs obtained from the smart contract using the identifier of the smart contract;
record one or more characteristics of the index on the blockchain, the one or more characteristics of the index comprise a hash value of the index; and
retrieve at least one value specified in the one or more key-value pairs based on the index.


parsing a smart contract provided for execution on a blockchain to obtain one or more key-value pairs specified in the smart contract; and 
facilitating traversal of the one or more key-value pairs obtained from the smart contract, wherein the facilitating comprises:
indexing one or more original keys specified in the one or more key-value pairs obtained from the smart contract to generate an index, the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract to enable retrieval of the one or more original keys specified in the one or more key-value pairs obtained from the smart contract using the identifier of the smart contract;
recording one or more characteristics of the index on the blockchain, the one or more characteristics of the index comprise a hash value of the index; and
retrieving at least one value specified in the one or more key-value pairs based on the index.

21.	(Propose to Cancel)  






Allowable Subject Matter
4. 	Claims 1-2, 4, 6, 8-15, 17-18, and 20 are allowed.
	The closest prior art, US Patent Publication No. 2019/0303541 A1 of Reddy et al. (hereinafter Reddy) teaches a process, including: obtaining, with one or more processors, a software asset subject to an audit requirement; calling, with one or more processors, an audit smart contract with a request to indicate whether the audit requirement has been satisfied, wherein: the audit smart contract is configured to access a trust record published in a blockchain to determine whether the audit requirement has been satisfied, the trust record is caused to be published to the blockchain by an auditing entity that performed the audit; wherein the closest prior art, US Patent Publication No.: 2020/0211054 A1 of Garg et al. (hereinafter Garg) teaches a method for adjusting a spam index for a blockchain advertiser based on user consensus includes: storing an advertiser profile related to an advertising entity including at least an index value and an identification value; receiving new blocks in a blockchain, each including a block header and blockchain data values; wherein the closest prior art, US Patent Publication No.: 2019/0268140 A1 of Kandiraju et al. (hereinafter Kandiraju) teaches a method that includes one or more of identifying an expiration date associated with an asset, creating a blockchain transaction identifying the asset and the expiration date, storing the blockchain transaction on a blockchain, identifying a requesting entity with a certificate permitting access to the asset, and providing the requesting entity with access to the asset provided the expiration date is still pending.
 Also, Reddy, Garg and Kandiraju fail to teaches indexing one or more original keys specified in the one or more key-value pairs obtained from the smart contract to generate an index, the index associating the one or more original keys specified in the one or more key-value pairs obtained from the smart contract with an identifier of the smart contract to enable 
However, the prior arts of record such as Reddy, Garg and Kandiraju not teach or fairly suggest the steps as recording one or more characteristics of the index on the blockchain, the one or more characteristics of the index comprise a hash value of the index; and retrieving at least one value specified in the one or more key-value pairs based on the index.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
10/14/2021									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156